— In a consolidated action to foreclose mechanics’ liens against certain property and to recover for the value of materials supplied and delivered to defendants, defendant Hauppauge Associates, Inc., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Suffolk County, entered March 21, 1978, as after a nonjury trial, was in favor of plaintiff Ben Goldin, Inc., and against it. Judgment reversed insofar as appealed from, on the law, with costs, the complaint is dismissed against appellant and it is directed that the plaintiff’s subject mechanic’s lien filed against the appellant’s real property be vacated. We find no evidence in the record or reasoning in the trial court’s decision to justify the judgment against appellant Hauppauge Associates, Inc. (see Custer Bldrs. v Quaker Heritage, 41 AD2d 448). Hopkins, J. P., Damiani, Titone and Margett, JJ., concur.